 In the Matter of AMERICAN WOOLEN COMPANY,SHAWSHEEN MILLSandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION No.93, (A. F. of L. )'Case No. R-1774.-Decided April, 22, 1940Woolen Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:employer refuses to grant recognition tolabor organization until appropriate bargaining unit is determined by Board-Unit Appropriate for Collective Bargaining:to be determined by desires of em-ployees in powerhouse of woolen textile mill;chief engineer excluded fromemployees eligible tovote-Election OrderedMr. Edward Schneider,for the Board.Mr. Robert H. Montgomery,of Boston, Mass., for the Company.Mr. William F. ReganandMr. John J. McGuiness,both of Pea-body, Mass., for the Operating Engineers.Mr. Louis J. Guilmet,of Lawrence, Mass., for the T. W. U. A.Mr. David Rein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 25, 1940, International Union of Operating Engineers,Local Union No. 93 (A. F. of L.), herein called the Operating Engi-neers,filed with the Regional Director for the First Region (Boston,Massachusetts) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of AmericanWoolen Company, herein called the Company, at its Shawsheen Mills,at Andover, Massachusetts, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.An amendedpetition was filed by the Operating Engineers on February 20, 1940,'and on February 28,1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules1The amendment corrected the name ofthe OperatingEngineers to appear as in thecaption above.23 N. L. R. B., No. 5.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On March 9, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the OperatingEngineers, and the Textile Workers Union of America, herein calledthe T. W. U. A. Pursuant to the notice, a hearing was held on March18 and 19, 1940, at Andover, Massachusetts, and on March 21 and 22,1940, at Boston, Massachusetts, before Edward Grandison Smith, theTrial Examiner duly designated by the Board. The Board, theCompany, and the Operating Engineers were represented by counsel,and the T. W. U. A. by a union official.All participated in the hear-ing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Trial Examiner granted, without objec-tion, a motion of the Operating Engineers to amend its petition inorder to define more clearly its claim concerning the appropriate unit.This ruling is hereby affirmed.During the course of the hearing theTrial Examiner made several other rulings on motions and objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYAmerican Woolen Company, a Massachusetts corporation with itsprincipal executive offices in New York City, is engaged in the manu-facture and sale of woolen fabrics, worsted fabrics, blankets, knittingyarns, and worsted yarns.The Company owns and operates 25 millslocated in the States of Rhode Island, Massachusetts, Connecticut,Maine, New Hampshire, Vermont, New York, and Kentucky; andmaintains sales offices in various cities of the United States, includingNew York City ; Boston, Massachusetts ; Chicago, Illinois ; and Phila-delphia, Pennsylvania.The average annual sales of the Companyexceed $50,000,000.The present proceeding involves only the Shawsheen Mills of theCompany located at Andover, Massachusetts.The Company manu-factures worsted fabrics at this mill, using as raw materials wool andother fabrics.Almost 100 per cent of the raw materials are shippedto the Shawsheen Mills from outside the State of Massachusetts, andat least 90 per cent of the finished products of the Shawsheen Millsare shipped to points outside the State of Massachusetts.The annual AMERICAN WOOLEN COMPANY65value of products manufactured at the Shawsheen Mills is over$1,000,000.As of the date of the hearing the Company employed 2,239 em-ployees at its Shawsheen Mills.IT.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 93(A. F. of L.) is a labor organization affiliated with the InternationalUnion of Operating Engineers, which is in turn affiliated with theAmerican Federation of Labor. It admits to membership employeesof the Company employed in the powerhouse at its Shawsheen Mills.Textile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of, the Company at its Shawsheen Mills.III.THE QUESTION CONCERNING REPRESENTATIONOn January 18, 1940, theOperatingEngineers sent a letter to theCompany, requesting recognition as bargaining representative for theemployees in the powerhouse at the Shawsheen Mills.The Companyreplied by letter dated January 23, 1940, that it could not recognizethe Operating Engineersas bargainingagent until the question ofthe proper collective bargaining unit was determined by the Board.We find that a question has arisen concerning the representationof employees of the Company at its Shawsheen Mills.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial.relation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V.THE APPROPRIATE UNITThe Operating Engineers claims that the powerhouse employees,excluding the chief engineer, constitute an appropriate unit.TheT.W. U. A. contends, or'r the other hand, that the powerhouse em-ployees should not be established as a separate bargaining unit, butshould be grouped together with other employees for the purposes ofcollective bargaining. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDThe powerhouse is located about 200 yards from theShawsheenproduction mills and furnishes these mills with light, heat, power, andwater for production purposes.The powerhouse also services otherbuildings in the area which are owned and operated by the Companybut not administered as part of the Shawsheen Mills. In addition,the powerhouse services about six other buildings not operated by theCompany.The powerhouse employs approximately 25 persons, ofwhom the majority are licensed firemen or engineers, some are elec-tricians, and a small group are unskilled workmen. In Novemberand December 1939, the powerhouse employees, bargaining as a sepa-rate group, succeeded in obtaining a wage adjustment for most of theemployees in the powerhouse.The record shows that consent elections have been conducted bythe Board at nine other plants of the Company. In each of theseelections, the unit for the determination of the eligibility of em-ployees to vote in the election was agreed to by the Company and theT. W. U. A.2 and included all production and maintenance employees,including the employees in the powerhouses of the respective plants.The elections at six of these plants were won by the T. W. U. A.,and thereafter at each of these six plants, the Company entered into a-contract with the T. W. U. A. as the exclusive bargaining represent-ative for all the production and maintenance employees, includingthe employees in the powerhouse.Witnesses for the T. W. U. A.testified at the hearing that several hundred employees of the Com-pany at its Shawsheen Mills had joined the T. W. U. A. or signedcards designating it as their bargaining agent.The T. W. U. A.has not, however, requested recognition as bargaining representativefor employees of the Shawsheen Mills, nor does it claim to representany employees in the powerhouse.Since it appears from the evidence that the,,powerhouse employeescould function either asa separateunit or as part of a single industrialunit, we hold that the determining factor is the desire of the employeesthemselves.3In Section VI below, we find that an election should be held amongthe powerhouse employees, excluding the chief engineer, to determinewhether or not they wish to be represented by the Operating Engi-neers.If a majority of these employees cast their votes for theOperating Engineers, we shall hold that the powerhouse employeesconstitute a separate unit and we shall certify the Operating Engi-neers as the exclusive representative of the powerhouse employees.If a majority of these employees cast their votes against the Operat-^ At the time, the T. W. U. A.was known as Textile Workers Organizing Committee.sMatter of The Globe Machine and StampingCo. andMetal Polishers Union, LocalNo.3,3 N L. R.B. 294, and subsequent cases. AMERICAN WOOLEN COMPANY67ing Engineers, we shall dismiss the petition of the Operating Engi-neers for certification as the representative of a unit comprising thepowerhouse employees.VI. THE DETERMINATION OF REPRESENTATIVESThe Operating Engineers claims a majority of the powerhouse em-ployees and at the hearing a statement was filed by the RegionalDirector to the effect that the Operating Engineers had presentedcards signed by 12 of the powerhouse employees and designating theEngineers as collective bargaining representative.Under the cir-cumstances, we find that an election by secret ballot is necessary toresolve the question concerning representation of the powerhouseemployees.Since the T. W. U. A. stated that it did not desire tobe placed upon the ballot in an election among powerhouse employeesalone, the name of the T. W. U. A. will not appear upon the ballot.We shall use as the date for determining eligibility of employees tovote the pay-roll date immediately preceding the date of this Direc-tion of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of American Woolen Company at its ShawsheenMills within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Woolen Company at its Shawsheen Mills in Andover,Massachusetts, an election by secret ballot shall be conducted as earlyas possible but not later than 30 days from the date of this DirectionofElection under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the employees of the Com-pany employed in the powerhouse at its Shawsheen Mills whose names 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear upon the pay roll next preceding the date of this Direction ofElection, including the employeeswhose namesdo not appear uponsuch pay roll because they were ill or on vacation or temporarilylaid off, but excluding the chief engineer,and also allemployees whobetween such pay-roll date and the date of the election have quit orbeen discharged for cause, to determine whether or not they desireto be represented by International Union of Operating Engineers,,Local Union No. 93 (A. F. of L.) for the purposes of collectivebargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMay 22, 1940On April 22, 1940, the National Labor Relations Board, hereilLcalled the Board, issued a Decision and Direction of Election, intthe above-entitled case.'On May 2, 1940, pursuant to the Directionof Election, an election by secret ballot was conducted under the.direction and supervision of the Regional Director for the FirstRegion (Boston, Massachusetts) among the employees in the power-house of the American Woolen Company at its Shawsheen Mills.On May 4, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, issued and duly served upon theparties an Election Report.No objections to the conduct of the.ballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_______________________________ 23Total number of valid votes cast____________________________ 23Total number of blank ballots______________________________0Total number of void ballots________________________________Total number of challenged ballots__________________________0Total number of ballots cast for International Union, of Oper-ating Engineers, Local Union No 93 (A. F of L.) ----------8Total number of ballots cast against International Union ofOperating Engineers, Local Union No. 93 (A. F. of L ) ------ 151 On April 23, 1940, the Board issued an order incorporating into the record certain,verbal corrections in the transcript of the hearing,none of which are material with respectto the issues covered either in our Decision and Direction of Election of April 22,1940, orthis Supplemental Decision and Order. AMERICAN WOOLEN COMPANY69The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees in thepowerhouse of the American Woolen Company at its ShawsheenMills.The petition for investigation and certification of repre-sentatives of these employees will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of the employees employed in the power-house of American Woolen Company at its Shawsheen Mills, filedby International, Union of Operating Engineers, Local Union No.93 (A. F. of L.), be, and it hereby is, dismissed.23 N. L. R. B., No. 5a.283034-41-vol. 23-0